The CoiTrt of A.poeals
            ^e Sixth Distnct
                                     PD-1383-14
                j'"'                  NO.

         S^^V,^*
        Debra Autrey,™,sTHE TEXAS
                            texas COURT
                                  court OF
                                        of CRIMINAL APPEALS
                                           criminal appeals             ^^OF CRWWAL APREALS
                                        AUSTIN , TEXAS                        j^ 23 20|5

matthew vanover,                              §                          ^bsS Acosta, Clerk
                       petitioner             §                                _..
                                              §                                FILED N
VS.                                           S COA NO. 06-13-00256-GRiupTnconiniiin.V.
                                              § TRIAL COURT NO. 28,845°URT °F CRIMINAL APPEALS
STATE OF TEXAS,
                       RESPONDENT             §                               JAN 2 3 23^5


                           MOTION TO SUSPEND TEXAS APPELLATE RULE 2
                                                                          Abel Acosta,' ^,C,IV
                                                                                        Clerk


      To the Court of Appeals comes the defendant in the above styled and
numbered cause and would asks this Court to suspend Texas Appellate Rule 2
for these reasons:




      Petitioner is incarcerated in the Texas Department of Criminal Justice
where he is not allowed to make copies on a copy machine and the units commisary
does not sell carbon paper nor is it allowed to be sent in as to make copies
of the motions inclosed pertaining to a petition for Discretionary Review.

                                             II.


      Petitioner does not have outside resources to obtain copies for the Courts
pleasure.


      Petitioner begs the court's indulgence in these matters.



                                                          RESPECTFULLY SUBMITTED,


                                                                      vV^oj
                                                               MATTHEW VANOVER,      PRO-SE